DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/07/20.
	The reply filed 12/07/20 affects the application, 15/523,379 as follows:
1.      Claims 10, 15, 16, 30 have been amended. Claim 28 has been canceled. The rejections of the office action mailed 08/07/20 are maintained. Claims 10-16, 18-27, 29-30, the invention of Group II are prosecuted by the examiner. 
2.     The responsive to applicants’ reply is contained herein below.
Claims 10-16, 18-27, 29-30 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12, 14-16, 19-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al. (WO 2013/032674 A1) in view of Morrow et al. (US 20120202753 A1), Dave et al. (Gastroenterology & Hepatology Volume 8, Issue 1 January 2012, 29-38), Newburg et al. (US 20120294840 A1) and Buck et al. (US 20120171165 A1). 
	Claim 10 is drawn to a method comprising: selecting an adult having an ulceration due to an inflammatory gastrointestinal condition, selecting an effective amount of a composition 
 	Davis et al. disclose nutritional compositions including human milk oligosaccharides that can be administered to individuals including preterm infants, infants, toddlers, children, and adults for preventing injury and/or improving the healing of the gastrointestinal (intestinal mucosa) tract (see abstract).  Furthermore, Davis et al. disclose that the nutritional compositions may be administered to an individual who has sustained injury to the gastrointestinal tract or who is more susceptible to or at risk of injury to the gastrointestinal tract by having undergone various therapies, which may include, for example, antibiotic therapy, radiation therapy, chemotherapy, or surgery or by having various diseases or disorders, which may include, for example, enteric infection, inflammatory bowel diseases, colitis, bowel obstruction, and chronic stress (see pages 26 to 27, [0110]).  Also, Davis et al. disclose that the present disclosure is directed to the use of nutritional compositions, including human milk fortifiers, preterm and term infant formulas, pediatric formulas, follow on formulas and adult formulas including human milk oligosaccharides alone or in combination with other components such as other prebiotic oligosaccharides and/or probiotics, for preventing injury to the gastrointestinal tract and/or 
The difference between Applicant’s claimed method and the method taught by Davis et al. is that Davis et al. do not explicitly disclose the administration of a composition consisting essentially of one or more of the specific recited human milk oligosaccharides (HMOs) to a patient that has an ulceration.
Morrow et al. disclose a method of inhibiting inflammation in a subject comprising the administration of milk oligosaccharides or glycoconjugates containing milk oligosaccharides (see abstract).  Furthermore, Morrow et al. disclose that their method can be applied to a subject, 
Dave et al. disclose inflammatory bowel disease (IBD), includes both Crohn’s disease and ulcerative colitis (UC), and is a chronic idiopathic inflammatory disorder affecting the gastrointestinal tract (see page 29, right col., last paragraph).  Furthermore, Dave et al. disclose that the natural history of Crohn’s disease and UC is characterized by repeated episodes of inflammation and ulceration of the intestine, resulting in complications requiring hospitalization, surgery, and escalation of therapy (see page 30, left col., 1st paragraph).  Also, Dave et al. disclose that mucosal healing has traditionally been assessed by endoscopy in patients with IBD (see page 30, right col., 3rd paragraph).  In addition, Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials (see abstract).  Also, Dave et al. disclose that recent publications have correlated achievement of mucosal healing with good outcomes (see abstract).

Buck et al. disclose a method for promoting the growth of beneficial bacteria in an individual in need thereof by administering a nutritional composition comprising 2'-fucosyllactose. The individual suffers from colitis (see claims 15-20). The individual can be an infant, toddler, child or adult (see [00061). Furthermore, Buck et al. shows that a nutritional composition comprising a mixture of HMOs can be used, such as a combination of LNnT with at least one of 6'-SL, 2'-FL and 3'FL (paragraph [0099], p 6). In addition, Buck et al. disclose that the bifidobacteria can include B. adolescentis (see page 24, Table, [0220]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory 
One having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce 
It should be noted that it is obvious to provide, promote or induce mucosal healing in the patient with inflammatory bowel disease (IBD) until remission of said inflammatory bowel disease (IBD) is achieved or obtained such as to ensure complete treatment of said patient, and especially since there is no known cure for inflammatory bowel disease, Crohn's disease and ulcerative colitis.

it should be noted that Newburg et al disclose that the attending physician or veterinarian can decide the appropriate amount and dosage regimen.  Also, the administration of specific formulation, dosage forms or daily dosage of active ingredients such as human milk oligosaccharides are common in the art and is well within the purview of a skilled artisan and depends on factors such as the severity of the condition or disease and the type of patient or subject treated.  

Claims 13, 18, 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. as applied to claims 10 and 15 above, and further in view of Neilsen et al. (The Journal of Clinical Pharmacology 53(6) 575–588). 

Neilsen et al. disclose immunomodulators thiopurines and methotrexate (MTX) are used in the treatment of inflammatory bowel disease (IBD), i.e., Crohn’s disease and ulcerative colitis (UC) and that this is considered to be good clinical practice (see abstract).  Furthermore, Neilsen et al. disclose that rational use of immunomodulators is a mainstay in the long‐term treatment of steroid‐dependent or steroid-refractory inflammatory bowel disease (IBD) (see page 575, left col., 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, and in which the patient or adult human is also receiving immunomodulatory treatment for IBD as taught by Neilsen et al. and also based on factors such as the severity of the IBD, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would 
One having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, and in which the patient or adult human is also receiving immunomodulatory treatment for IBD as taught by Neilsen et al. and also based on factors such as the severity of the IBD, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially more than one .

Response to Arguments
Applicant's arguments with respect to claims 10-16, 18-27, 29-30 have been considered but are not found convincing.
The Applicant argues that none of the references (i.e.; Buck et al., Davis et al. and Newburg et al.) directly stated or provided any in vitro or in vivo evidence that HMOs themselves could shift or modulate adult microbiota.
However, the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references.  And, based on these references it is obvious to expect that the HMOs themselves could shift or modulate adult microbiota. In fact, Buck et al. disclose a method for promoting the growth of beneficial bacteria in an individual in need thereof by administering a nutritional composition comprising 2'-fucosyllactose. The individual 
Furthermore, Newburg et al. disclose compositions and methods for utilizing oligosaccharides as prebiotics, in particular certain fucosylated oligosaccharides that are typically found in human milk (see abstract and page 1, [0003]).  Furthermore, Newburg et al. disclose a method for stimulating the growth of a prebiotic bacteria, such as bifidobacteria, in the gastrointestinal tract of a mammalian subject by administer a composition comprising purified 2'-FL, 3-FL or LDFT (see claims 1-8). The purified 2'FL, 3-FL or LDFT prebiotic oligosaccharides can be added to consumable products such as yogurt or prebiotic beverages for consumption by infants, children and adults (see paragraph [0012]).  Thus, based on this teaching of Newburg et al. it is obvious to expect that the HMOs themselves could shift or modulate adult microbiota (such as by stimulating the growth of a prebiotic bacteria, such as bifidobacteria in the said adult microbiota).
The Applicant argues that Concerning B. infantis (which Buck teaches is the only species observed to grow in all types of tested HMOs), However, for adult microbiota, Gavini observed that “the species B. infantis [is] very close, phenotypically, to B. longum [but] was never isolated from our samples [for non-infant children, adults, or elderly]. The two species B. angulatum and B. gallicum were also absent [for these age groups].”

Furthermore, B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only children. Thus, it does not matter that Gavin (i.e.; a reference referred to by Applicant) indicates that B. infantis was not isolated from samples of adults or other non-infants.  For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all tested HMOs, a POSA would have selected HMOs as the effective ingredients to modulate the microbiota of an adult IBD patient.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the 
The Applicant argues that in an in vivo study conducted by Haarman (a reference referred by Applicant), infants consuming HMOs (via breast milk) or formula supplemented with prebiotic GOS/FOS, the infant-type species B. infantis, B. breve, and B. longum remained relatively constant while the adult-type species e.g., B. adolescentis decreased by more than an order of magnitude.

Thus, it does not matter that Haarman (i.e.; a reference referred to by Applicant) indicates that B. infantis was not isolated from samples of adults or other non-infants.  For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials; and to also expect that the microbiota in the gastrointestinal tract would be modulated due to stimulation or promotion of the growth of prebiotic bacteria, such as 
The Applicant argues that in Example 77 of Davis does not involve any bacteria in any induction of “goblet cell genes that promote gastrointestinal healing” and certainly fails to disclose any in vitro evidence of HMOs “modulating the microbiota in the gastrointestinal tract of the adult through the step of administering the effective amount of the selected HMOs of the composition to the adult during the selected treatment period.” 
However, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, Davis et al. do not have to exemplify the involvement of any bacteria in the induction of “goblet cell genes that promote gastrointestinal healing” or disclose in vitro evidence of HMOs “modulating the microbiota in the gastrointestinal tract of the adult through the step of administering the effective amount of the selected HMOs of the composition to the adult during the selected treatment period. More importantly, Davis et al. disclose nutritional compositions including human milk oligosaccharides that can be administered to individuals including preterm infants, infants, toddlers, children, and adults for preventing injury and/or improving the healing of the gastrointestinal (intestinal mucosa) tract (see abstract).  Furthermore, Davis et al. disclose that the nutritional compositions may be administered to an individual who has sustained injury to the 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials; and to also expect that the microbiota in the gastrointestinal tract would be modulated due to stimulation or promotion of the growth of prebiotic bacteria, such as 
The Applicant argues (in summary) based on Examples 77, 78 and 79, Davis et al. fails to disclose or render obvious “inducing and/or promoting mucosal healing in the adult by modulating the microbiota in the gastrointestinal tract of the adult through the step of administering the effective amount of the selected HMOs of the composition to the adult during the selected treatment period” as recited in the independent claims presented in this response because, as Gavini discloses, B. infantis is an infant-type species that was never isolated in any of the children, adults, or elderly age groups examined.
However, it should be noted that B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only children. Thus, it does not matter that Gavin (i.e.; a reference referred to by Applicant) indicates that B. infantis was not isolated from samples of adults or other non-infants.  For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all tested HMOs, a POSA would have selected HMOs as the effective ingredients to modulate the microbiota of an adult IBD patient.
Furthermore, Newburg et al. disclose compositions and methods for utilizing oligosaccharides as prebiotics, in particular certain fucosylated oligosaccharides that are typically found in human milk (see abstract and page 1, [0003]).  Furthermore, Newburg et al. disclose a method for stimulating the growth of a prebiotic bacteria, such as bifidobacteria, in the gastrointestinal tract of a mammalian subject by administer a composition comprising purified 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease 
The Applicant argues that if, based on Example 79 of Davis, a POSA had been motivated to co-administer probiotic B. infantis together with the HMOs, this is still very different from the claimed step of “selecting an effective amount of a composition consisting essentially of one or more synthetic human milk oligosaccharides (“HMOs”)” because the probiotic B. infantis which is not an HMO but instead is live bacteria that, according to Davis, would clearly materially affect the basic and novel characteristic(s) of the claimed method.
However, the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references.  And, based on these references it is obvious to expect that the HMOs themselves or a composition comprising or consisting essentially of one or more synthetic human milk oligosaccharides (“HMOs”) could shift or modulate adult microbiota.  Again, as discussed above, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or 
The Applicant argues that the in vitro bacterial growth assays of Newberg were consistent in methodology and results with those of Buck in that the only bifidobacterial species 
However, Applicant’s argument that in vitro bacterial growth assays of Newberg were consistent in methodology and results with those of Buck in that the only bifidobacterial species that grew in any of the tested HMOs were those isolated from infant feces, further support the fact that the HMOs promote or cause the growth of bifidobacterial species such as B. infantis. And, thus it is obvious to expect the HMOs would promote or cause the growth in both children and adult, especially since B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only infant or children. For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all tested HMOs, a POSA would have selected HMOs as the effective ingredients to modulate the microbiota of an adult IBD patient.
Furthermore, Newburg et al. disclose compositions and methods for utilizing oligosaccharides as prebiotics, in particular certain fucosylated oligosaccharides that are typically found in human milk (see abstract and page 1, [0003]).  Furthermore, Newburg et al. disclose a method for stimulating the growth of a prebiotic bacteria, such as bifidobacteria, in the gastrointestinal tract of a mammalian subject by administer a composition comprising purified 2'-FL, 3-FL or LDFT (see claims 1-8). The purified 2'FL, 3-FL or LDFT prebiotic oligosaccharides can be added to consumable products such as yogurt or prebiotic beverages for consumption by infants, children and adults (see paragraph [0012]).  Thus, based on this teaching 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials; and to also expect that the microbiota in the gastrointestinal tract would be modulated due to stimulation or promotion of the growth of prebiotic bacteria, such as 
The Applicant argues that a POSA viewing Buck and Newburg as well as Gavini and Haarman would not have been motivated to select HMOs as effective ingredients to modulate the microbiota of an adult IBD patient given the fact that as observed by Gavini, B. infantis was not isolated from any group of adults or other noninfants and given the fact that when Buck tested B. adolescentis in vitro, no increase was observed and there appeared to be some decrease in the count of B. adolescentis observed in all tested HMOs.
However, Applicant’s claims as recited does not require that the HMOs promote the growth of any particular species. For example, the claims do not require that the HMOs promote the growth of B. adolescentis.  More importantly, the claims recites that the recited HMOs induces and/or promotes mucosal healing by modulating the microbiota in the gastrointestinal tract of the adult, and inducing and/or promoting mucosal healing in the adult by modulating the microbiota in the gastrointestinal tract of the adult.  And, Buck et al. disclose that their HMOs can promote the growth of beneficial bacteria in an individual in need thereof and that the individual can include or be an adult. Thus, based on this teaching of Buck et al. it is obvious to expect that the HMOs themselves could shift or modulate adult microbiota (such as by promoting the growth of beneficial bacteria in the said adult microbiota).
Furthermore, B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only children. Thus, it does not matter that Gavin (i.e.; a reference referred to by Applicant) indicates that B. infantis was not isolated from samples of adults or other non-infants.  For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials; and to also expect that the microbiota in the gastrointestinal tract would be 
The Applicant argues that Morrow example were ex vivo with aborted fetuses and did not involve modulation of infant or adult microbiota since fetal gut is sterile before birth.
However, the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references. And thus, Morrow et al., do not have to disclose the modulation of infant or adult microbiota. More importantly, Morrow et al. disclose a method of inhibiting inflammation in a subject comprising the administration of milk oligosaccharides or glycoconjugates containing milk oligosaccharides (see abstract).  Furthermore, Morrow et al. disclose that their method can be applied to a subject, e.g., a human or a non-human mammal, who is suffering from or at risk for developing an inflammatory disease, such as a disease of the digestive tract. Examples include oesophagitis, gastroenteritis, colitis, cholangitis, appendicitis, inflammatory bowel diseases (i.e., ulcerative colitis, necrotizing enterocolitis, and Crohn's disease), or irritable bowel syndrome (see page 1, [0008]).  Furthermore, Morrow et al. disclose the treating of the inflammatory disease in the subject includes healing, improving and ameliorating of said inflammatory disease (see page 4, [0028]). Also, Morrow et al. disclose that the HMOs that can be used include 2'-fucosyllactose (“2'-FL”), 3'-fucosyllactose (“3-FL”), 3'-sialyllactose (“3'-SL”), 6'-sialyllactose (“6'-SL”), lacto-N-tetraose (“LNT”), lacto-N-neo-tetraose (“LNnT”) and disialyllacto-N-tetraose (“DSLNT”) (which are HMOs administered by Applicant) (see pages 1-3, [0017]; see also claims). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an 
The Applicant argues that although the empirical data from Buck, Haarman, and Newburg are consistent with each other in indicating that infant-type bifidobacteria such as B. infantis may potentially grow or at least be maintain in certain HMOs, these three references also 
However, it should be noted that the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references, not Haarman.  Furthermore, the fact that Haarman et al. disclose data that is consistent with Buck et al. and Newburg et al. also supports the fact that that the HMOs promote or cause the growth of bifidobacterial species such as B. infantis. And, thus it is obvious to expect the HMOs would promote or cause the growth in both children and adult, especially since B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only infant or children. For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all tested HMOs, a POSA would have selected HMOs as the effective ingredients to modulate the microbiota of an adult IBD patient.
Furthermore, Newburg et al. disclose compositions and methods for utilizing oligosaccharides as prebiotics, in particular certain fucosylated oligosaccharides that are typically found in human milk (see abstract and page 1, [0003]).  Furthermore, Newburg et al. disclose a method for stimulating the growth of a prebiotic bacteria, such as bifidobacteria, in the gastrointestinal tract of a mammalian subject by administer a composition comprising purified 2'-FL, 3-FL or LDFT (see claims 1-8). The purified 2'FL, 3-FL or LDFT prebiotic oligosaccharides can be added to consumable products such as yogurt or prebiotic beverages for 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials; and to also expect that the microbiota in the gastrointestinal tract would be 
The Applicant argues that a POSA viewing Morrow, together with the teachings of Buck, Haarman, Newburg, and Gavini, would not have been motivated to select a composition consisting essentially of HMOs as an effective ingredient for “inducing and/or promoting mucosal healing in the adult by modulating the microbiota in the gastrointestinal tract of the adult through the step of administering the effective amount of the selected HMOs of the composition to the adult during the selected treatment period” as recited in the independent claims presented in this response, because the POSA would have expected based on the evidence from Buck and Haarman that HMOs could not increase a species B. infantis that was not found in adults and similarly would not have increased B. adolescentis based on its absence of growth in any HMOs tested in Buck and based on its decrease in infants consuming HMOs in the ratios found in breast milk or consuming prebiotic GOS/FOS in infant formula.
However, it should be noted that the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references, not Gavini or Haarman references. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising 
The Applicant argues that a POSA looking to develop the claimed methods would not have looked to Dave for guidance, as Dave does not disclose the use of any oligosaccharide for mucosal healing, much less for “inducing and/or promoting mucosal healing in the adult by modulating the microbiota in the gastrointestinal tract of the adult through the step of administering the effective amount of the selected HMOs of the composition to the adult during the selected treatment period” as recited in the claims presented in this response.
However, Dave et al. disclose inflammatory bowel disease (IBD), includes both Crohn’s disease and ulcerative colitis (UC), and is a chronic idiopathic inflammatory disorder affecting st paragraph).  Also, Dave et al. disclose that mucosal healing has traditionally been assessed by endoscopy in patients with IBD (see page 30, right col., 3rd paragraph).  In addition, Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials (see abstract).  Also, Dave et al. disclose that recent publications have correlated achievement of mucosal healing with good outcomes (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an   inflammatory 
gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease 
The Applicant argues that like Dave, nothing in Nielsen, alone or collectively with the other cited references, would have motivated a POSA to select a composition consisting essentially of one or more HMOs for the treatment method for IBD which includes the step of “inducing and/or promoting mucosal healing in the adult by modulating the microbiota in the gastrointestinal tract of the adult through the step of administering the effective amount of the selected HMOs of the composition to the adult during the selected treatment period.” as recited in the claims presented in this response.
However, Neilsen et al. disclose immunomodulators thiopurines and methotrexate (MTX) are used in the treatment of inflammatory bowel disease (IBD), i.e., Crohn’s disease and ulcerative colitis (UC) and that this is considered to be good clinical practice (see abstract).  Furthermore, Neilsen et al. disclose that rational use of immunomodulators is a mainstay in the long‐term treatment of steroid‐dependent or steroid-refractory inflammatory bowel disease (IBD) (see page 575, left col., 1st paragraph). Consequently, as set forth in the above rejection, one 
gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, and in which the patient or adult human is also receiving immunomodulatory treatment for IBD as taught by Neilsen et al. and also based on factors such as the severity of the IBD, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated episodes of inflammation and ulceration of the intestine as taught by Dave et al., and also since Dave et al. disclose that mucosal healing is gaining more acceptance as a measure of disease activity in Crohn’s disease and ulcerative colitis, and it is also gaining acceptance as an endpoint in clinical trials; and to also expect that the microbiota in the gastrointestinal tract would be modulated due to stimulation or promotion of the growth of prebiotic bacteria, such as bifidobacteria, in the gastrointestinal tract by the HMOs such as 2'-FL and 3-FL as taught by or suggested by Newburg et al. and Buck et al.

However, it should be noted that the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references, not Haarman.  Furthermore, the fact that Haarman et al. disclose data that is consistent with Buck et al. and Newburg et al. also supports the fact that that the HMOs promote or cause the growth of bifidobacterial species such as B. infantis. And, thus it is obvious to expect the HMOs would promote or cause the growth in both children and adult, especially since B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only infant or children. For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all tested HMOs, a POSA would have selected HMOs as the effective ingredients to modulate the microbiota of an adult IBD patient.
Furthermore, Newburg et al. disclose compositions and methods for utilizing oligosaccharides as prebiotics, in particular certain fucosylated oligosaccharides that are typically found in human milk (see abstract and page 1, [0003]).  Furthermore, Newburg et al. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or consisting essentially more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL taught by Morrow et al. and Newburg et al. in an amount such as 10 g per day as taught by or suggested by Newburg et al., because one of ordinary skill in the art would expect that human milk oligosaccharides (HMOs) or a composition comprising or consisting essentially of one or more than one synthetic human milk oligosaccharides (“HMOs”) such as 2'-FL and 3-FL would provide, promote or induce mucosal healing in a patient that has an inflammatory bowel disease as taught by Davis et al. and Morrow et al. and wherein the patient’s inflammatory bowel disease is Crohn’s disease or ulcerative colitis (UC) that is characterized by repeated 
The Applicant argues that the second Graham factor, “ascertain the differences between the prior art and the claims in issue” includes here a very important difference - that the scientific data in the prior art references cited by the Office and by the Applicant, consistently show results in which infant type species such as B. infantis appears to grow or be maintained by consumption of HMOs but that a POSA would not have been motivated to select HMOs for modulating the microbiota of adults because (1) as taught by Gavini, B. infantis is rarely if ever is found in adult microbiota, and (2) that B. adolescentis which is one of the main species of bifidobacteria found in non-infants was not observed to grow in any HMOs tested by Buck, and (3) that although newborn infants appear to have B. adolescentis in their microbiota from the birth canal or close maternal contact, the amount of B. adolescentis was dramatically decreased by an order of magnitude in infants consuming HMOs in the ratios found in breast milk.
However, it should be noted that the above rejection was made by applying Davis et al., Morrow et al., Dave et al., Newburg et al. and Buck et al. references, not Gavini. Also, Applicant’s claims as recited does not require that the HMOs promote the growth of any particular species. For example, the claims do not require that the HMOs promote the growth of B. adolescentis.  More importantly, the claims recites that the recited HMOs induces 
Furthermore, B. infantis is well-known to inhabit the gut flora or microbiota of adults, not only children. Thus, it does not matter that Gavin (i.e.; a reference referred to by Applicant) indicates that B. infantis was not isolated from samples of adults or other non-infants.  For example, the Examiner directs Applicant’s (US 20120201916 A1 to Miller et al.; cited in PTO-1892) which indicates that Bifidobacterium infantis is a probiotic bacterium that inhabits in intestine of both infants and in adults (see page 1, [0007] of US 20120201916 A1). Thus, contrary to Applicant arguments, and based on Buck et al., in which B. infantis species was observed to grow in all tested HMOs, a POSA would have selected HMOs as the effective ingredients to modulate the microbiota of an adult IBD patient.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to provide, promote or induce mucosal healing in a patient or adult human having ulceration due to an inflammatory gastrointestinal condition such as the inflammatory bowel disease (IBD), Crohn’s disease or ulcerative colitis (UC) or to treat a patient with IBD having ulceration to induce remission by inducing and/or promoting mucosal healing in the patient or adult human, comprising: modulating the microbiota in the gastrointestinal tract of the adult by administering or comprising administering to the adult a composition comprising or 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623